226 Ga. 592 (1970)
176 S.E.2d 92
ORR
v.
SMITH, Warden.
25918.
Supreme Court of Georgia.
Submitted July 13, 1970.
Decided July 15, 1970.
*593 William J. Orr, pro se.
Arthur K. Bolton, Attorney General, Harold N. Hill, Jr., Executive Assistant Attorney General, Marion O. Gordon, William R. Childers, Jr., Assistant Attorneys General, for appellee.
NICHOLS, Justice.
This appeal was docketed in this court on May 12, 1970. The enumeration of error was not filed until June 23, 1970. Under the decision in Smith v. Bloodworth, 225 Ga. 608 (170 SE2d 429), and Rules 14 and 20 of this court the appellant having failed to perfect the appeal and no providential cause having been shown for such failure the appeal is dismissed.
Appeal dismissed. All the Justices concur.